     Case 2:20-cv-03903-AB-JEM Document 13 Filed 11/10/20 Page 1 of 1 Page ID #:39



1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     BOBBY LEE TAYLOR,                           )        Case No. CV 20-3903-AB (JEM)
12                                               )
                         Petitioner,             )
13                                               )        JUDGMENT
                  v.                             )
14                                               )
     UNITED STATES OF AMERICA,                   )
15                                               )
                         Respondent.             )
16                                               )
17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20

21

22   DATED: November 10, 2020
                                                               ANDRE BIROTTE JR.
23                                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                     2
